UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-22208 Valued Advisers Trust (Exact name of registrant as specified in charter) Huntington Asset Services, Inc.2960 N. Meridian Street, Suite 300Indianapolis, IN 46208 (Address of principal executive offices)(Zip code) Capitol Services, Inc. 615 S. Dupont Hwy. Dover,DE 19901 (Name and address of agent for service) With a copy to: John H. Lively, Esq. The Law Offices of John H. Lively & Associates, Inc. A member firm of The 1940 Act Law Group 2041 W. 141st Terrace Suite 119 Leawood, KS 66224 Registrant's telephone number, including area code:317-917-7000 Date of fiscal year end:01/31 Date of reporting period:07/31/2010 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. Golub Group Equity Fund Semi-Annual Report July 31, 2010 Fund Adviser: Golub Group, LLC 1850 Gateway Drive, Suite 600 San Mateo, CA 94404 Toll Free (866) 954-6682 TO OUR FELLOW SHAREHOLDERS: The Golub Group Equity Fund celebrated its one year anniversary on April 1, 2010, and we are pleased to report that the fund has returned 23.95% since inception through July 31, 2010. In comparison, our benchmark, the S&P 500 Index gained 28.49% during the same period. For the six month period ending July 31, 2010, the Fund has returned 2.88% as compared to a 3.62% return for the S&P 500 Index. Despite these positive returns in the market, investors remain gripped with fear.This is a natural reaction to a deep recession, and even though we are in a period of economic recovery, the fear persists.The fear is evidenced in plummeting consumer confidence reflecting a growing pessimism over the direction of the economy. Corporations and individuals are hoarding cash, accepting little or no return for their investment.In fact corporate cash levels are at the highest percentage of total assets ever, and total cash sitting in money market funds stands at $9.4 trillion, also the highest level in history. Most telling is that investors continue to throw money at the bond markets with little consideration to the risk inherent in choosing an asset class that is grossly overpriced.The yield on the 10-year U.S Treasury bond implies investors are paying a price-to-earnings ratio of 34x for these interest payments.Over the past three years, $572 billion has flowed into bond mutual funds. Over the same period, relatively nothing has flowed into stock funds mutual This aversion to stock ownership will not be sustainable with the following factors eventually compelling investors to return to the stock market: 1. A slow but steady return to an economy which has recovered to normal employment levels. 2. Corporations, which today have the most cash on their balance sheets in history, once again will use this cash to grow their businesses and hire new employees. 3. Due to cost cutting and improved efficiency, leading corporations will show improved profitability, earnings and cash flow growth. 4. Compelling equity valuations and dividend yields relative to bonds. The best-of-breed blue chip companies in our portfolio today, for instance, have grown their dividends at an average of 14% per year over the last 10 years.Because of their strong cash positions today, they will be able to continue to increase their dividends in the future.Furthermore, we are able to purchase these same companies at an average P/E multiple of approximately 12x, compared to the approximately 21x average multiple these businesses have traded at over the last ten years.It’s important to notice that high quality multinational businesses have been performing better than the broad market over the past several months; investors are clearly returning to quality holdings. In closing, we appreciate your confidence in us. The true intent of the Golub Group Equity Fund is to provide a means by which our investors can build their wealth over the long term. We hope to help you achieve this. Sincerely, The Golub Group Investment Committee Investment Results – (Unaudited) The performance quoted represents past performance, which does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Current performance of the Fund may be lower or higher than the performance quoted.The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing.Performance data current to the most recent month end may be obtained by calling 1-866-954-6682. *Return figures reflect any change in price per share and assume the reinvestment of all distributions. ** The S&P 500® Index is a widely recognized unmanaged index of equity securities and is representative of a broader market and range of securities than is found in the Fund’s portfolio.Individuals cannot invest directly in the Index; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. The Fund’s investment objectives, risks, charges and expenses must be considered carefully before investing. The prospectus contains this and other important information about the Fund and may be obtained by calling the same number as above. Please read it carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. The chart above assumes an initial investment of $10,000 made on April 1, 2009 (commencement of Fund operations) and held through July 31, 2010. The S&P 500® Index is a widely recognized unmanaged index of equity securities and is representative of a broader market and range of securities than is found in the Fund’s portfolio.Individuals cannot invest directly in the Index; however, an individual can invest in exchange traded funds or other investment vehicles that attempt to track the performance of a benchmark index. THE FUND’S RETURN REPRESENTS PAST PERFORMANCE AND DOES NOT GUARANTEE FUTURE RESULTS.The returns shown do not reflect deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.Investment returns and principal values will fluctuate so that your shares, when redeemed, may be worth more or less than their original purchase price. Current performance may be lower or higher than the performance data quoted. For more information on the Fund, and to obtain performance data current to the most recent month end or to request a prospectus, please call 1-866-954-6682. You should carefully consider the investment objectives, potential risks, management fees, and charges and expenses of the Fund before investing.The Fund’s prospectus contains this and other information about the Fund, and should be read carefully before investing. The Fund is distributed by Unified Financial Securities, Inc., member FINRA. Fund Holdings – (Unaudited) 1As a percentage of net assets. The investment objective of the Golub Group Equity Fund is to provide long-term capital appreciation. A secondary objective is provide current income. Availability of Portfolio Schedule – (Unaudited) The Fund files its complete schedule of portfolio holdings with the Securities and Exchange Commission (“SEC”) for the first and third quarters of each fiscal year on Form N-Q.The Fund’s Forms N-Q are available at the SEC’s website at www.sec.gov.The Fund’s Forms N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. Summary of Fund’s Expenses – (Unaudited) As a shareholder of the Fund, you incur two types of costs: (1) transaction costs and (2) ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning and held for the entire period from February 1, 2010 to July 31, 2010. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 $8.60), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During The Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only.Therefore, the second line of the table below is useful in comparing ongoing costs only and will not help you determine the relative costs of owning different funds. Golub Group Equity Fund Beginning Account Value February 1, 2010 Ending Account Value July 31, 2010 Expenses Paid During the Period Ended July 31, 2010 Actual* $ $ $ Hypothetical** $ $ $ *Expenses are equal to the Fund’s annualized expense ratio of 1.25%, multiplied by the average account value over the period, multiplied by 181/365. ** Assumes a 5% return before expenses. Golub Group Equity Fund Schedule of Investments July 31, 2010 (Unaudited) Common Stocks - 93.34% Shares Value Aircraft Engines & Engine Parts - 2.38% United Technologies Corp. $ Beverages - 8.26% Coca-Cola Co./The Diageo plc (b) PepsiCo, Inc. Biological Products (No Diagnostic Substances) - 2.29% Amgen, Inc. (a) Brewery - 3.01% Anheuser-Busch InBev NV (b) Cable & Other Pay Television Services - 2.38% Comcast Corp. - Class A Computer & Office Equipment - 2.88% Hewlett-Packard Co. Computer Communications Equipment - 2.94% Cisco Systems, Inc. (a) Construction Machinery & Equipment - 1.98% Caterpillar, Inc. Electromedical & Electrotherapeutic Apparatus - 2.97% Medtronic, Inc. Electronic & Other Electrical Equipment (No Computer Equipment) - 5.59% Emerson Electric Co. General Electric Co. Fire, Marine & Casualty Insurance - 2.91% Berkshire Hathaway, Inc. - Class B (a) Food & Kindred Products - 2.93% Kraft Foods, Inc. - Class A Investment Advice - 2.95% Franklin Resources, Inc. Medical - Generic Drugs - 2.98% Teva Pharmaceutical Industries, Ltd. (b) See accompanying notes which are a integral part of these financial statements. Golub Group Equity Fund Schedule of Investments - continued July 31, 2010 (Unaudited) Common Stocks - 93.34% - continued Shares Value Petroleum Refining - 9.92% Chevron Corp. $ ConocoPhillips Exxon Mobil Corp. Pharmaceutical Preparations - 2.99% Johnson & Johnson Retail - Discount - 2.89% Wal-Mart Stores, Inc. Retail - Drug Stores & Proprietary Stores - 2.92% Walgreen Co. Retail - Lumber & Other Building Materials Dealers - 5.94% Home Depot, Inc./The Lowe's Companies, Inc. Semiconductors & Related Devices - 1.29% Intel Corp. Services - Computer Processing & Data Preparation - 2.93% Fiserv, Inc. (a) Services - Engineering, Accounting, Research, Management - 1.71% Paychex, Inc. Services - Prepackaged Software - 2.72% Microsoft Corp. Soap, Detergent, Cleaning Preparations, Perfumes, Cosmetics - 2.74% Procter & Gamble Co./The Super-Regional Banks-US - 2.88% U.S. Bancorp Telephone Communications (No Radio Telephone) - 2.45% China Mobile Ltd. (b) Trucking & Courier Services (No Air) - 2.69% United Parcel Service, Inc. - Class B Wholesale - Groceries & Related Products- 2.82% Sysco Corp. TOTAL COMMON STOCKS (Cost $10,708,539) See accompanying notes which are a integral part of these financial statements. Golub Group Equity Fund Schedule of Investments - continued July 31, 2010 (Unaudited) Real Estate Investment Trusts - 1.44% Shares Value Host Hotels & Resorts, Inc. $ TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $82,328) Money Market Securities - 7.86% Fidelity Institutional Money Market Portfolio - Institutional Class, 0.33% (c) TOTAL MONEY MARKET SECURITIES (Cost $991,757) TOTAL INVESTMENTS (Cost $11,782,624) - 102.64% $ Liabilities in excess of other assets - (2.64)% ) TOTAL NET ASSETS - 100.00% $ (a) Non-income producing. (b) American Depositary Receipt. (c) Variable rate security; the rate shown represents the yield at July 31, 2010. See accompanying notes which are a integral part of these financial statements. Golub Group Equity Fund Statement of Assets and Liabilities July 31, 2010 (Unaudited) Assets Investments in securities, at value (cost $11,782,624) $ Dividends receivable Receivable from Adviser (a) Receivable for tax reclaim Interest receivable Prepaid expenses Total assets Liabilities Payable for investments purchased Payable for capital stock Payable to administrator, fund accountant, and transfer agent Payable to trustees Payable to custodian Other accrued expenses Total liabilities Net Assets $ Net Assets consist of: Paid in capital $ Undistributed net investment income (loss) Accumulated net realized gain (loss) on investments Net unrealized appreciation (depreciation) on investments Net Assets $ Shares outstanding (unlimited number of shares authorized; no par value) Net Asset Value, offering and redemption price per share $ (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are a integral part of these financial statements. Golub Group Equity Fund Statement of Operations For the six months ended July 31, 2010 (Unaudited) Investment Income Dividend income (net of withholding tax of $609) $ Interest income Total Investment Income Expenses Investment Adviser fee (a) Administration expenses Transfer agent expenses Fund accounting expenses Audit expenses Legal expenses Insurance expenses Custodian expenses Miscellaneous expenses Trustee expenses Pricing expenses Registration expenses Printing expenses 24f-2 expenses Total Expenses Less: Fees waived and reimbursed by Adviser (a) ) Net operating expenses Net Investment Income (Loss) Realized & Unrealized Gain (Loss) on Investments Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities Net realized and unrealized gain (loss) on investment securities Net increase (decrease) in net assets resulting from operations $ (a) See Note 4 in the Notes to the Financial Statements. See accompanying notes which are a integral part of these financial statements. Golub Group Equity Fund Statement of Changes In Net Assets For the Six Months Ended For the July 31, 2010 Period Ended (Unaudited) January 31, 2010 (a) Increase (Decrease) in Net Assets due to: Operations Net investment income (loss) $ $ Net realized gain (loss) on investment securities Change in unrealized appreciation (depreciation) on investment securities Net increase (decrease) in net assets resulting from operations Distributions From net investment income - ) From net realized gains - ) Total distributions - ) Capital Share Transactions Proceeds from shares sold Reinvestment of distributions - Amount paid for shares redeemed ) ) Net increase (decrease) in net assets resulting from capital share transactions Total Increase (Decrease) in Net Assets Net Assets Beginning of period - End of period $ $ Undistributed net investment income included in net assets at end of period $ $ Capital Share Transactions Shares sold Shares issued in reinvestment of distributions - Shares redeemed ) ) Net increase (decrease) from capital share transactions (a) For the period April 1, 2009 (Commencement of Operations) to January 31, 2010. See accompanying notes which are a integral part of these financial statements. Golub Group Equity Fund Financial Highlights (For a share outstanding during the period) For the Six Months Ended For the July 31, 2010 Period Ended (Unaudited) January 31, 2010 (a) Selected Per Share Data: Net asset value, beginning of period $ $ Income from investment operations: Net investment income (loss) (b) Net realized and unrealized gain (loss) on investments Total from investment operations Less distributions to shareholders: From net investment income - ) From net realized gains - - (c) Total distributions - ) Net asset value, end of period $ $ Total Return (d) (e) % % Ratios and Supplemental Data: Net assets, end of period (000) $ $ Ratio of expenses to average net assets (f) % % Ratio of expenses to average net assets before waiver and reimbursement (f) % % Ratio of net investment income (loss) to average net assets (f) % % Ratio of net investment income (loss) to average net assets before waiver and reimbursement (f) )% )% Portfolio turnover rate (e) % % (a) For the period April 1, 2009 (Commencement of Operations) to January 31, 2010. (b) Net investment income per share is calculated by dividing net investment income by the average shares outstanding throughout the period. (c) Distributions to shareholders resulted in less than $0.005 per share. (d) Total return in the above table represents the rate that the investor would have earned or lost on an investment in the Fund, assuming reinvestment of distributions. (e) Not annualized. (f) Annualized. See accompanying notes which are a integral part of these financial statements. Golub Group Equity Fund Notes to the Financial Statements July 31, 2010 (Unaudited) NOTE 1.ORGANIZATION The Golub Group Equity Fund (the “Fund”) is an open-end diversified series of the Valued Advisers Trust (the “Trust”).The Trust is a management investment company established under the laws of Delaware by an Agreement and Declaration of Trust dated June 13, 2008 (the “Trust Agreement”).The Trust Agreement permits the Trustees to issue an unlimited number of shares of beneficial interest of separate series without par value.The Fund is one of a series of funds authorized by the Trustees.The Fund’s investment adviser is Golub Group, LLC (the “Adviser”).The investment objective of the Fund is to provide long-term capital appreciation.A secondary objective is to provide current income. NOTE 2.SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies followed by the Fund in the preparation of its financial statements. Securities Valuation – All investments in securities are recorded at their estimated fair value as described in Note 3. Federal Income Taxes – The Fund makes no provision for federal income or excise tax. The Fund intends to qualify each year as a regulated investment company (“RIC”) under subchapter M of the Internal Revenue Code of 1986, as amended, by complying with the requirements applicable to RICs and by distributing substantially all of its taxable income. The Fund also intends to distribute sufficient net investment income and net capital gains, if any, so that it will not be subject to excise tax on undistributed income and gains. If the required amount of net investment income or gains is not distributed, the Fund could incur a tax expense. As of and during the six months ended July 31, 2010, the Fund did not have a liability for any unrecognized tax benefits. The Fund recognizes interest and penalties, if any, related to unrecognized tax benefits as income tax expense in the statement of operations. During the period, the Fund did not incur any interest or penalties.The Fund is subject to examination by U.S. federal tax authorities for the period ended January 31, 2010. Expenses – Expenses incurred by the Trust that do not relate to a specific fund of the Trust are allocated to the individual funds based on each fund’s relative net assets or another appropriate basis (as determined by the Trustees). Security Transactions and Related Income - The Fund follows industry practice and records security transactions on the trade date.The specific identification method is used for determining gains or losses for financial statement and income tax purposes.Dividend income is recorded on the ex-dividend date and interest income is recorded on an accrual basis.Discounts and premiums on securities purchased are accreted or amortized using the effective interest method. The ability of issuers of debt securities held by the Fund to meet their obligations may be affected by economic and political developments in a specific country or region. Withholding taxes on foreign dividends have been provided for in accordance with the Fund’s understanding of the applicable country’s tax rules and rates. Dividends and Distributions - The Fund intends to distribute substantially all of its net investment income, if any, as dividends to its shareholders on at least an annual basis.The Fund intends to distribute its net realized long term capital gains and its net realized short term capital gains, if any, at least once a year.Dividends to shareholders, which are determined in accordance with income tax regulations, are recorded on the ex-dividend date. The treatment for financial reporting purposes of distributions made to shareholders during the period from net investment income or net realized capital gains may differ from their ultimate treatment for federal income tax purposes. These differences are caused primarily by differences in the timing of the recognition of certain components of income, expense or realized capital gain for federal income tax purposes. Where such differences are permanent in nature, they are reclassified in the components of the net assets based on their ultimate characterization for federal income tax purposes. Any such reclassifications will have no effect on net assets, results of operations or net asset values per share of the Fund. Golub Group Equity Fund Notes to the Financial Statements - continued July 31, 2010 (Unaudited) NOTE 3.SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS Fair value is defined as the price that a Fund would receive upon selling an investment in a timely transaction to an independent buyer in the principal or most advantageous market of the investment. GAAP establishes a three-tier hierarchy to maximize the use of observable market data and minimize the use of unobservable inputs and to establish classification of fair value measurements for disclosure purposes. Inputs refer broadly to the assumptions that market participants would use in pricing the asset or liability, including assumptions about risk (the risk inherent in a particular valuation technique used to measure fair value, such as pricing models and/or the risk inherent in the inputs to the valuation technique). Inputs may be observable or unobservable.Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity. Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available in the circumstances. Various inputs are used in determining the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below. · Level 1 – quoted prices in active markets for identical securities · Level 2 – other significant observable inputs (including, but not limited to, quoted prices for an identical security in an inactivemarket,quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) · Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments based on the best information available) The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety is determined based on the level input that is most significant to the fair value measurement in its entirety. Equity securities, including common stock, American Depositary Receipts, and real estate investment trusts are generally valued by using market quotations, but may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities.Securities that are traded on any stock exchange are generally valued by the pricing service at the last quoted sale price.Lacking a last sale price, an exchange traded security is generally valued by the pricing service at its last bid price.Securities traded in the NASDAQ over-the-counter market are generally valued by the pricing service at the NASDAQ Official Closing Price.When using the market quotations or close prices provided by the pricing service and when the market is considered active, the security will be classified as a Level 1 security. Sometimes, an equity security owned by the Fund will be valued by the pricing service with factors other than market quotations or when the market is considered inactive. When this happens, the security will be classified as a Level 2 security. When market quotations are not readily available, when the Adviser determines that the market quotation or the price provided by the pricing service does not accurately reflect the current fair value, or when certain restricted or illiquid securities are being valued, such securities are valued as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review by the Board of Trustees (the “Board”). These securities will be categorized as Level 3 securities. Investments in mutual funds, including money market mutual funds, are generally priced at the ending net asset value (NAV) provided by the service agent of the funds. These securities will be categorized as Level 1 securities. Golub Group Equity Fund Notes to the Financial Statements - continued July 31, 2010 (Unaudited) NOTE 3.SECURITIES VALUATION AND FAIR VALUE MEASUREMENTS - continued Fixed income securities, when valued using market quotations in an active market, will be categorized as Level 1 securities. However, they may be valued on the basis of prices furnished by a pricing service when the Adviser believes such prices more accurately reflect the fair value of such securities. A pricing service utilizes electronic data processing techniques based on yield spreads relating to securities with similar characteristics to determine prices for normal institutional-size trading units of debt securities without regard to sale or bid prices. These securities will generally be categorized as Level 2 securities. If the Adviser decides that a price provided by the pricing service does not accurately reflect the fair value of the securities, when prices are not readily available from a pricing service, or when restricted or illiquid securities are being valued, securities are valued at fair value as determined in good faith by the Adviser, in conformity with guidelines adopted by and subject to review of the Board. These securities will be categorized as Level 3 securities. Short-term investments in fixed income securities, (those with maturities of less than 60 days when acquired, or which subsequently are within 60 days of maturity), are valued by using the amortized cost method of valuation, which the Board has determined will represent fair value. These securities will be classified as Level 2 securities. In accordance with the Trust’s good faith pricing guidelines, the Adviser is required to consider all appropriate factors relevant to the value of securities for which it has determined other pricing sources are not available or reliable as described above. No single standard exists for determining fair value, because fair value depends upon the circumstances of each individual case. As a general principle, the current fair value of an issue of securities being valued by the Adviser would appear to be the amount which the owner might reasonably expect to receive for them upon their current sale. Methods which are in accordance with this principle may, for example, be based on (i) a multiple of earnings; (ii) a discount from market of a similar freely traded security (including a derivative security or a basket of securities traded on other markets, exchanges or among dealers); or (iii) yield to maturity with respect to debt issues, or a combination of these and other methods. Good faith pricing is permitted if, in the Adviser’s opinion, the validity of market quotations appears to be questionable based on factors such as evidence of a thin market in the security based on a small number of quotations, a significant event occurs after the close of a market but before a Fund’s NAV calculation that may affect a security’s value, or the Adviser is aware of any other data that calls into question the reliability of market quotations.Good faith pricing may also be used in instances when the bonds the Fund invests in may default or otherwise cease to have market quotations readily available. The following is a summary of the inputs used to value the Fund’s investments as of July 31, 2010: Valuation Inputs Assets Level 1 - Quoted Prices in Active Markets Level 2 - Other Significant Observable Inputs Level 3 - Significant Unobservable Inputs Total Common Stocks* $ $
